Citation Nr: 0905659	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-33 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for degenerative changes of the cervical 
spine, with right upper extremity radiculopathy, claimed to 
be the result of a fall during Department of Veterans Affairs 
(VA) hospitalization in October 2005. 

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for right shoulder biceps tendonitis, claimed 
to be the result of a fall during Department of Veterans 
Affairs (VA) hospitalization in October 2005.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
August 1969 and from January 1980 to May 1983.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2006 rating 
decision, by the Fort Harrison, Montana, Regional Office 
(RO), which denied the claims of entitlement to compensation 
under 38 U.S.C.A. § 1151 for degenerative changes of the 
cervical spine, with right upper extremity radiculopathy and 
right shoulder biceps tendonitis.  The Veteran perfected a 
timely appeal to that decision.  

On June 2, 2008, the Veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of that hearing is of 
record.  Subsequently, the veteran submitted additional 
evidence directly to the Board for which he has provided 
written waiver of RO review under 38 C.F.R. § 20.1304 (2008).  


FINDINGS OF FACT

1.  In October 2005, the veteran slipped and fell in hallway 
at a VA facility and injured his neck and right shoulder.  

2.  A cervical spine disorder, diagnosed as degenerative 
changes of the cervical spine, with right upper extremity 
radiculopathy, was not caused by VA hospital care, medical or 
surgical treatment, or examination; or by provision of 
training and rehabilitation services or work therapy program.  

3.  A right shoulder disorder, diagnosed as right shoulder 
biceps tendonitis, was not caused by VA hospital care, 
medical or surgical treatment, or examination; or by 
provision of training and rehabilitation services or work 
therapy program.  


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for degenerative changes of 
the cervical spine with right upper extremity radiculopathy 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159(a), 3.361 
(2008).  

2.  The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for right shoulder biceps 
tendonitis have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159(a), 
3.361 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in March 2006 from the RO to the Veteran which 
was issued prior to the RO decision in December 2007.  
Additional letters were issued in April 2007 and February 
2008.  Those letters informed the Veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
September 2007 SOC, the February 2008 SSOC, and the April 
2008 SSOC each provided the Veteran with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the Veteran 
in proceeding with the present decision, since the Veteran 
was informed of the provisions of Dingess in March 2006.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for degenerative 
changes of the cervical spine, with right upper extremity 
radiculopathy and right shoulder biceps tendonitis, given 
that he has been provided all the criteria necessary for 
establishing entitlement to compensation benefits, and 
considering that the Veteran is represented by a highly 
qualified service organization, we find that there has been 
fundamental fairness.  


II.  Factual background.

The Veteran's claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 (VA Form 21-4138) was 
received in March 2006.  The Veteran indicated that he was 
admitted to a VA hospital in October 2005 for evaluation of 
heart problems.  On the day he was being discharged, October 
18, 2005, he went down to the 1st floor to get some paper 
work; upon getting off on the 4th floor, the cleaning crew 
was moping the floor but had not put the caution signs out.  
As a result, he slipped and fell on his right side, twisting 
and injuring his right shoulder and arm.  The Veteran 
indicated that he subsequently developed problems with his 
neck due to damage to his neck from the fall.  

Submitted in support of the claim were VA medical records 
dated from October 1995 to August 2006.  On October 18, 2005, 
the Veteran stated that he was very pleased and satisfied 
with his care at the VA hospital.  A nursing assessment, 
dated October 18, 2005, indicates that the Veteran stated 
that he was going downstairs for a smoke.  On October 22, 
2005, it was noted that 3 months ago, the Veteran was moving 
from Florida to Montana when he stopped in a parking lot to 
let his pets out; he reportedly tripped while chasing his 
dog, hit his head, with loss of consciousness.  The Veteran 
also experienced diffuse chest pain for about a week 
following the event, but then the chest pain localized to 
left substernal.  During a clinical visit for cardiac 
evaluation on November 2, 2005, the Veteran reported falling 
two weeks ago and injured his shoulder; he had no pain in the 
neck, but he did have some numbness in his hand.  The 
assessment was very tender right shoulder, which was 
difficult to assess.  On November 8, 2005, the Veteran was 
again for a follow up evaluation of cardiovascular disease.  
At that time, he complained of low back pain, which radiates 
to the right leg.  The veteran also complained of right 
shoulder pain from a fall on a wet floor when going home from 
the hospital.  

On December 22, 2005, the veteran was seen for orthopedic 
consultation for complaints of right shoulder pain.  The 
veteran stated that he fell a couple of months ago while in 
the hospital on a wet floor; he landed on his outstretched 
right arm.  The veteran indicated that, about a month before 
the incident in the hospital, he had a roof cave in on him in 
Florida and he was out cold for a few minutes and 
subsequently experienced shoulder pain.  The veteran stated 
that the pain in the right shoulder is aggravated by reaching 
forward, no so much by abduction; he reported pain into the 
right upper chest increased with movement but not with 
exertion.  He also reported some numbness in his hands but 
related it to a frostbite injury that has not been worse 
since the injury.  The impression was right shoulder 
bicipital tendonitis and pectoralis strain/tendinitis.  

VA progress notes dated from September 2006 through August 
2007 show that the Veteran received ongoing clinical 
evaluation for right shoulder pain and a neck disorder, 
diagnosed as cervical disc disease.  During a neurosurgery 
consultation, dated October 25, 2006, it was noted that the 
Veteran began having progressive pain and numbness in his 
neck and right shoulder in October 2005.  Following an 
evaluation, the Veteran was diagnosed with cervical discs and 
spurs causing a nerve root irritation mainly to the right 
arm.  

Of record is a nursing reassessment, dated August 22, 2007, 
indicating that this "note is a late entry and is in 
reference to a fall Mr. T. took on October 18, 2005."  The 
nurse reported that the Veteran was returning from smoke 
shack, upon return to the 4th floor, he turned in to the 
hallway leading to his room.  Housekeeping was moping the 
floor; there were caution signs up.  The nurse further noted 
"the patient was wearing a pair of flip flops which I 
believe were a contributing factor."  The nurse indicated 
that he checked Veteran's vitals and assessed for injuries; 
he stated that the fall did not cause an injury.  Preventive 
measures were in place at the time of the fall.  

The Veteran was seen for an evaluation in February 2008.  At 
that time he stated that he was admitted to Fort Harrison VA 
on October 10, 2005 for evaluation of a heart condition.  He 
stated that, on October 18, 2005, the day of discharge, he 
was stepping out of the elevator on the fourth floor, where 
housekeeping had mopped the floor and had failed to put up 
warning signs, and he fell.  The Veteran reported falling 
forward with his right arm outstretched adding that he caught 
himself with his right hand.  There was no reported injury to 
the right wrist; however, he claimed right shoulder and 
cervical spine pain.  The Veteran did not recall hitting his 
head, and there was no loss of consciousness.  The Veteran 
stated that the housekeeper, who was around the corner, 
notified the nursing staff and assisted the Veteran his feet, 
putting him in a wheelchair and took him back to his room.  
The Veteran indicated that he was discharged a few hours 
later; he reported being sore.  The Veteran denied history of 
any prior injuries or falls before his admission or within 
the previous 6 to 12 months.  

The examiner stated that, based on the accumulated evidence, 
literature review, it was his opinion that the current right 
shoulder or right arm pain is neither due to, caused by or 
aggravated by reported fall at Fort Harrison on October 18, 
2005.  Additionally, complaints of chronic right shoulder 
and/or right arm pain that preexisted October 18, 2005 fall 
was not permanently or abnormally worsened to an unexpected 
level as a result of the fall, but more likely than not 
secondary to chasing one of his animals and running into a 
concrete wall.  The examiner also stated that, based on the 
accumulated evidence, literature review, it was his opinion 
that the current cervical spine disability is clearly not due 
to or related to the  Veteran's fall at Fort Harrison VA on 
October 18, 2005.  

At his personal hearing in June 2008, the Veteran indicated 
that a roof caved in on him while living in Florida in August 
2005; however, he didn't have to go to the hospital.  The 
Veteran stated that he was just sore after that incident.  
The Veteran reported that, prior to the August 2005 fall, he 
was walking some animals when one broke its leash and he 
chased her crashing into a wall.  The Veteran indicated that 
he was admitted to a VA hospital on October 16, 2005 for 
evaluation of chest pains; he stated that, on October 18, 
2005, he went to get some paperwork and, upon returning to 
the 4th floor, he got off the elevated and slipped on the wet 
floor.  The Veteran maintained that there no caution signs 
up.  The Veteran indicated that he twisted everything, 
including his right arm and shoulder as well as his neck.  
The Veteran indicated that, at the time, the doctors were 
more concerned with treating the chest pains.  

Of record is a statement from Dr. P.W., VA orthopedic 
surgeon, dated in June 2008, who stated "if indeed there is 
an incident report of such a fall, then it is my opinion that 
the fall in the hospital more likely than not either 
aggravated the shoulder problem or was causative for his 
shoulder complaints.  


III.  Legal Analysis.

The law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the  Veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the  Veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not recently foreseeable.  38 U.S.C.A. § 1151.  

The regulations provide that benefits under 38 U.S.C.A. 
§ 1151(a) for claims received by VA on or after October 1, 
1997, as in this case, for additional disability or death due 
to hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the Veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2008).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the Veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health-
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination. Whether the proximate cause of a 
Veteran's additional disability or death was an event not 
recently foreseeable is in each claim to be determined based 
on what a reasonable health-care provider would have 
foreseen.  38 C.F.R. § 3.361(d) (2008).  

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy), is compared to the 
veteran's condition after such treatment, examination or 
program has stopped.  See 38 C.F.R. § 3.361(b).  

Provided that additional disability is shown to exist, the 
next consideration is whether the causation requirements for 
a valid claim have been met.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability.  See 38 C.F.R. § 3.361(c) (1).  
Furthermore, the proximate cause of the disability claimed 
must be the event that directly caused it, as distinguished 
from a remote contributing cause.  

In order for additional disability to be compensable under 38 
U.S.C.A. § 1151, the additional disability must have been 
actually caused by, and not merely coincidental to hospital 
care, medical or surgical treatment, or medical examination 
furnished by a VA.  Loving v. Nicholson, 19 Vet. App. 96, 100 
(2005).  In order for additional disability to be compensable 
under 38 U.S.C.A. § 1151, the additional disability must have 
been the result of injury that was part of the natural 
sequence of cause and effect flowing directly from the actual 
provision of "hospital care, medical or surgical treatment, 
or examination" furnished by VA and that such additional 
disability was directly caused by that VA activity.  Id at 
101.  

In Loving, the veteran was undergoing a VA examination when a 
metal ceiling grate or panel fell on him.  In that case, the 
Court held that the claimed knee injury resulting from the 
fallen grate was coincidental to the examination, and not 
caused by it, and concluded that the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 "lies beyond the ambit 
of section 1151."  Loving, 19 Vet. App. at 101. In support of 
its conclusion, the Court made reference to Sweitzer v. 
Brown, 5 Vet. App. 503 (1993), in which the Court had 
affirmed a Board decision which denied 38 U.S.C.A. § 1151 
benefits for a veteran who had claimed that, while he was 
waiting for a VA examination, an unidentified patient in a 
motorized wheelchair struck him in the lower torso, and 
knocked him to the ground.  Sweitzer, 5 Vet. App. at 504.  
The Court, in Sweitzer, held that 38 U.S.C.A. § 1151 
contemplated recovery only for disability resulting from the 
examination itself, and not for disability sustained while 
merely waiting in the building for an examination.  Id. at 
505.  

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for benefits under the provisions of 38 
U.S.C.A. § 1151 and 38 C.F.R. § 3.361 for degenerative 
changes of the cervical spine with right upper extremity 
radiculopathy and right shoulder biceps tendonitis, due to a 
fall during VA hospitalization in October 2005.  

The facts of this case are similar to those of Sweitzer and 
Loving.  For the sake of argument, assuming additional 
disability resulted from the October 2005 fall, the facts do 
not show that the fall was caused by VA hospital care, 
medical or surgical treatment, or examination.  The record 
indicates that the veteran had gone to a different floor, and 
was returning to his floor, when stepped out of the elevator, 
slipped and fell.  The fall did not occur during VA hospital 
care, treatment, or examination and was not caused by such 
care.  His injuries were caused by an intervening cause, i.e. 
a wet floor.  These injuries were merely coincidental to VA 
medical care, but not caused by it.  Hence, 38 U.S.C.A. 
§ 1151 compensation is not warranted.  

As noted above, Section 1151 requires proof of causation.  In 
order to be compensable under § 1151, a veteran's additional 
disability must have actually be caused by hospital care, 
medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility.  Such is not 
the case here, and the veteran's contentions fail on that 
basis.  Accordingly, there is no evidence to suggest that the 
veteran's fall was the "natural sequence of cause and effect 
flowing directly from the actual provision of "hospital care, 
medical or surgical treatment, or examination" furnished by 
VA, nor that any such additional disability was directly 
caused by that VA activity."  See Loving v. Nicholson, 19 
Vet. App. 96, 100-101 (2005).  Therefore, the Board finds 
that the veteran's claims of entitlement to § 1151 
compensation for cervical spine and right shoulder 
disabilities cannot be sustained based solely on the grounds 
of accidental injury at a VA facility.  

Moreover, following a thorough review of the claims folder, 
in February 2008, a VA examiner stated that it was his 
opinion that the current cervical spine disability is clearly 
not due to or related to the veteran's fall at For Harrison 
VA on October 18, 2005.  The veteran has offered no competent 
medical evidence to contradict the opinion of the February 
2008 VA examiner.  With respect to the right shoulder 
disorder, the February 2008 VA examiner also stated that it 
was his opinion that the current right shoulder or right arm 
pain is neither due to, caused by or aggravated by reported 
fall at Fort Harrison on October 18, 2005.  The veteran has 
offered a June 2008 opinion from Dr. P.W. in support of his 
contention that right shoulder disorder was caused and 
aggravated as a result of the October 2005 fall.  As was 
discussed above, the veteran's claims based solely on the 
October 2005 accident do not fall within the ambit of 38 
U.S.C.A. § 1151, so the matter of whether or not the fall 
caused and/or aggravated such disabilities is irrelevant.  

As the claimed slip and fall in this case was coincident with 
VA hospital care and not the result of VA hospital care, that 
is, medical services, examination or treatment, in the course 
of the hospitalization, the claim lacks legal merit under 38 
U.S.C.A. § 1151 and must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the Board should deny 
the claim on the ground of lack of legal merit).  


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for degenerative changes of the cervical 
spine, with right upper extremity radiculopathy, is denied.  

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for right shoulder biceps tendonitis is 
denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


